Matter of Burns v Board of Elections in the City of N.Y. (2021 NY Slip Op 03393)





Matter of Burns v Board of Elections in the City of N.Y.


2021 NY Slip Op 03393


Decided on May 27, 2021


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 27, 2021

Before: Acosta, P.J., Webber, Mazzarelli, Kennedy, JJ. 


Index No. 804611/21E 804619/21E 804688/21E Appeal No. 14083 Case No. 2021-01641 

[*1]In the Matter of Seleste Burns et al., Petitioners-Respondents-Appellants, 
v the Board of Elections in the City of New York, et al., Respondents-Appellants-Respondents.
In the Matter of Ahmadou T. Diallo et al., Petitioners-Respondents-Appellants,
vThe Board of Elections in the City of New York, et al., Respondents-Appellants-Respondents. 
In the Matter of Ali Sakibou et al., Petitioners-Respondents-Appellants, 
vThe Board of Elections in the City of New York, et al., Respondents-Appellants-Respondents.


James E. Johnson, Corporation Counsel, New York (Elina Druker of counsel), for The Board of Elections in the City of New York, appellant-respondent.
Alter & Barbaro, Brooklyn (Bernard Mitchell Alter of counsel), for Ali Sakibou and Abdourahamane Diallo, appellants-respondents.
Ezra B. Glaser & Associates, Brooklyn (Ezra B. Glaser of counsel), for Ahmadou T. Diallo, respondent-appellant.

Order, Supreme Court, Bronx County (John W. Carter, J.), entered on or about May 6, 2021, unanimously affirmed for the reasons stated by Carter, J., without costs or disbursements.
No opinion. Order filed.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: May 27, 2021